COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


JESSE RAY WYSOCKI, SR.
                                                                 MEMORANDUM OPINION*
v.     Record No. 0620-07-2                                           PER CURIAM
                                                                   SEPTEMBER 25, 2007
HENRICO COUNTY DEPARTMENT
 OF SOCIAL SERVICES


                      FROM THE CIRCUIT COURT OF HENRICO COUNTY
                                  Daniel T. Balfour, Judge

                 (Alexander M. Clarke, Jr.; Clarke & Prince, on brief), for appellant.
                 Appellant submitting on brief.

                 (Marissa D. Mitchell, Assistant County Attorney; Brice E. Lambert,
                 Guardian ad litem for the infant children; Lambert & Associates, on
                 brief), for appellee. Appellee submitting on brief.


       Jesse Ray Wysocki, Sr. (Wysocki) appeals the termination of his parental rights to his

children pursuant to Code § 16.1-283(C)(1).1 Wysocki argues that the Henrico County

Department of Social Services (HCDSS) failed to provide reasonable and appropriate services to

him and that it was not in the children’s best interests to terminate his parental rights. We

disagree and affirm.

                                           BACKGROUND

       We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991). So viewed, the evidence


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Wysocki’s brief states that his parental rights were terminated pursuant to Code
§ 16.1-283(C)(2), however, his rights were terminated pursuant to Code § 16.1-283(C)(1).
proved that the children were born on August 12, 2002 and Wysocki lived with them for the first

eight months of their lives. While Wysocki lived with the children, he was unable to provide for

them, he was unable to maintain stable employment, and he relied on the children’s maternal

grandfather to provide housing and financial support. Wysocki admitted that he and the

children’s mother were terrible parents and both used illegal drugs.2

       In May 2005, Child Protective Services investigated a second complaint of abuse and

neglect by mother and took the children into custody. The initial goal of the care plan was return

to mother. When the children were taken into custody, Wysocki’s whereabouts were unknown

to HCDSS, but it later learned that he was incarcerated. Charlotte Robertson, a social worker

with HCDSS, communicated with Wysocki while he was incarcerated and met with him after he

was released in October 2005. Robertson told Wysocki that he needed to comply with the rules

from his probation officer and that he needed to complete the HCDSS fatherhood group.

Robertson told Wysocki that he needed to provide documentation of two clean drug screens

before she would permit supervised visits with the children. When Wysocki was released from

incarceration, he lived with his sister and mother. In November 2005, Wysocki called Robertson

to set up a visit, but he had not provided the required documentation of clean drug screens and

she refused his request to visit the children.

       After no contact with Wysocki since November 2005, Robertson called Wysocki’s

sister’s house in January 2006 and she learned that Wysocki had “just left.” As of January 2006,

Wysocki had attended two meetings of the fatherhood group and had not submitted

documentation regarding clean drug screens. Robertson next saw Wysocki at a foster care

hearing in February 2006 and introduced him to the new social worker assigned to the case,


       2
           Mother did not appeal the termination of her parental rights to the children.


                                                 -2-
Tawana Olds-Davis. Wysocki gave Olds-Davis his address in New Market, Virginia, and she

told him to resume attending the fatherhood group, resume substance abuse counseling, maintain

contact with her, and provide documentation of his compliance with services.

       Wysocki did not maintain contact with Olds-Davis. She sent a certified letter to his New

Market address, but the letter was returned to her. Wysocki did not have a phone, and

Olds-Davis had no other means to contact him. Due to the lack of contact from Wysocki, in July

2006, HCDSS filed a foster care plan with a goal of adoption. A permanency planning hearing

was continued to September 2006 to allow HCDSS to obtain publication notice to Wysocki of

the hearing and to conduct additional computer searches to try to determine Wysocki’s location

to notify him of the hearing. Through a computer search, Olds-Davis learned that Wysocki was

incarcerated for a probation violation due to a positive drug screen. Prior to the termination

hearing, Olds-Davis met with Wysocki at the jail and inquired about his plans for the children.

Wysocki admitted that he would not be able to parent the children upon his release because he

would be “getting his life together.” At the termination hearing, Wysocki admitted he completed

neither substance abuse counseling nor the fatherhood group.

       Although the initial foster care goal was to return home, Robertson evaluated relative

placement. Robertson met with Wysocki’s mother, Gail Wysocki, who had expressed an interest

in obtaining custody of the children. Gail Wysocki filed a custody petition, but the court denied

it. Based upon concerns with Gail Wysocki’s stability and lack of relationship with the children,

Robertson determined that Gail Wysocki was not an appropriate placement option. After the

goal in the care plan was changed to adoption, Robertson again contacted Gail Wysocki and, in

November 2006, HCDSS conducted a home study. Based upon the study, HCDSS determined




                                               -3-
that Wysocki was not a suitable placement option due to her age, her mental health conditions,

her lack of independent housing,3 and the lack of financial support.

       In June 2005, the children entered foster care due to substance abuse and neglect by their

mother. The children lived in a two-parent foster home with their two half-siblings since June

2006. Olds-Davis testified that the children were doing well with their foster parents and the

foster parents were in the process of adopting the children’s half-siblings and wanted to adopt the

children.

                                           ANALYSIS

       Wysocki argues that HCDSS failed to provide him with reasonable and appropriate

services.

       Code § 16.1-283(C)(1) requires proof, by clear and convincing evidence that

               [t]he parent or parents have, without good cause, failed to maintain
               continuing contact with and to provide or substantially plan for the
               future of the child for a period of six months after the child’s
               placement in foster care notwithstanding the reasonable and
               appropriate efforts of social, medical, mental health or other
               rehabilitative agencies to communicate with the parent or parents
               and to strengthen the parent-child relationship. Proof that the
               parent or parents have failed without good cause to communicate
               on a continuing and planned basis with the child for a period of six
               months shall constitute prima facie evidence of this condition.

       “‘Reasonable and appropriate’ efforts can only be judged with reference to the

circumstances of a particular case. Thus, a court must determine what constitutes reasonable and

appropriate efforts given the facts before the court.” Ferguson v. Stafford Dep’t of Soc. Servs.,

14 Va. App. 333, 338-39, 417 S.E.2d 1, 4 (1992).


       3
         Gail Wysocki lived with her daughter, who was not supportive of Gail Wysocki
obtaining custody of the children. Gail Wysocki’s daughter was planning on selling the house
and moving across the country, and Gail Wysocki did not have an alternative housing
arrangement.


                                               -4-
          “The trial court’s judgment, ‘when based on evidence heard ore tenus, will not be

disturbed on appeal, unless plainly wrong or without evidence to support it.’” Logan, 13

Va. App. at 128, 409 S.E.2d at 463 (quoting Peple v. Peple, 5 Va. App. 414, 422, 364 S.E.2d

232, 237 (1988)).

          After Wysocki was released from incarceration, Robertson met with him and told him

what he needed to accomplish in order to have supervised visits with his children. HCDSS

offered Wysocki counseling with a fatherhood group and told him to continue his substance

abuse counseling, which was a part of his probation. Wysocki failed to complete substance

abuse counseling, failed to complete the fatherhood group, and failed to provide HCDSS with

documentation of two clean drug screens. Based upon a review of the circumstances of this case,

the trial court did not err in concluding that HCDSS provided reasonable and appropriate efforts

to Wysocki to strengthen his relationship with his children.

          Wysocki argues that it was not in the children’s best interests to terminate his parental

rights.

                 In determining what is in the best interests of the child, a court
                 must evaluate and consider many factors, including the age and
                 physical and mental condition of the child or children; the age and
                 physical and mental condition of the parents; the relationship
                 existing between each parent and each child; the needs of the child
                 or children; the role which each parent has played, and will play in
                 the future, in the upbringing and care of the child or children; and
                 such other factors as are necessary in determining the best interests
                 of the child or children.

Barkey v. Commonwealth, 2 Va. App. 662, 668, 347 S.E.2d 188, 191 (1986).

          “‘In matters of a child’s welfare, trial courts are vested with broad discretion in making

the decisions necessary to guard and to foster a child’s best interests.’” Logan, 13 Va. App. at

128, 409 S.E.2d at 463 (quoting Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794, 795

(1990)).


                                                  -5-
        When Wysocki lived with the children during their first eights months, he was unable to

provide for them, he was unable to maintain stable employment, and he relied on the children’s

maternal grandfather to provide housing and financial support. Wysocki was incarcerated when

HCDSS took custody of the children in 2005, but after his release he failed to complete

substance abuse counseling, failed to complete the fatherhood group, and failed to maintain

contact with HCDSS. Wysocki’s whereabouts were unknown to HCDSS when it changed the

goal to adoption, but Olds-Davis conducted a search and learned he was again incarcerated due

to substance abuse. HCDSS evaluated the possibility of placement of the children with

Wysocki’s mother, but it determined that she was not an appropriate placement option. Since

June 2006, the children have been living in a two-parent foster home with their two half-siblings.

The children are well-adjusted in their home placement. Wysocki admitted he would not be able

to care for the children after his release from incarceration because he would be “getting his life

together.” “It is clearly not in the best interests of a child to spend a lengthy period of time

waiting to find out when, or even if, a parent will be capable of resuming his [or her]

responsibilities.” Kaywood v. Halifax County Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394

S.E.2d 492, 495 (1990).

        The record supports the trial court’s finding that HCDSS presented clear and convincing

evidence satisfying the statutory requirements of Code § 16.1-283(C)(1) and that the termination

of Wysocki’s parental rights was in the children’s best interests. Accordingly, we affirm the

decision of the trial court.

                                                                                            Affirmed.




                                                 -6-